Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. The 101 rejection has been overcome. The drawing objection is overcome. The art-based rejections remain, 102 and 103. 
Applicant argues that “assembling the plurality of structural location points to measure a surface area of each of the structural deformations” is not disclosed.  Examiner cites, “The results of said comparison between images of damaged vehicle and images of sample vehicle are then inserted in the memory unit of the working program, which, through the CPU for every point and/or small area, identifies the occurred deformation, and computes the perimeter, area of damaged region and/or deformation volume and/or deformation depth through known algorithms.” Therefore, Siri discloses assembling the plurality of structural location points (there is an image comparison that provides points and areas of deformation) to measure a surface area of each of the structural deformations (“area of damage region”). 
Applicant argues that “to assign a first numerical value to each structural deformation representing an amount of the surface area of each of the structural deformations” is not disclosed. Examiner cites, “Therefore, the CPU through the working program produces and combines on every vehicle part affected by the deformation or damage a severity degree of the deformation proportional to the deformation itself, namely the dimension and/or the area and/or the volume of the damaged part.” Therefore, Siri discloses to assign a first numerical value to each structural deformation representing an amount of the surface area of each of the structural deformations (each deformation is has a calculated area, area is expressed in a numeric value with units.
Applicant argues that “assign a second numerical value to each structural deformation representing a depth of the respective structural deformations” is not disclosed. Examiner cites, “Therefore, the CPU through the working program produces and combines on every vehicle part affected by the deformation or damage a severity degree of the deformation proportional to the deformation itself, namely the dimension and/or the area and/or the volume of the damaged part.” Therefore, Siri discloses assign a second numerical value to each structural deformation representing a depth of the respective structural deformations (Volume is a three-dimensional calculation and includes a depth numerical value in calculation of a volume when it is applied to a dent.)
Applicant argues that “the first and second numerical values are each based on a predetermined range of measurements of the respective surface area and depth of the structural deformations” Examiner cites, “The database of times and costs of the motor vehicle parts for every motor vehicle part has preferably a minimum evaluation and a maximum evaluation of the necessary time and/or cost for repairing the metallic sheet, or working the metallic sheet and/or painting and/or assembling/disassembling parts and for every motor vehicle part further has a list of parts to be disassembled/reassembled for disassembling/reassembling every single part. Thereby, the system combines on every damaged part an evaluation of time and/or cost preferably divided into said three steps (repairing the metallic sheet, or working the metallic sheet, painting and assembling/disassembling of parts), said evaluation being chosen automatically, through dedicated working algorithms, from the CPU in the range which goes from said minimum evaluation to said maximum evaluation of the necessary time and/or cost proportionally to the severity degree of the deformation or damage assigned to every part.” Therefore, Siri discloses the first (based on includes the value being calculated from the phenomenon. Here, the numeric value of surface area is based on the actual surface area as scanned.) and second numerical (based on includes the value being calculated from the phenomenon. Here, the numeric value of volume is based on the actual volume as scanned.) values are each based on a predetermined range of measurements (the predetermined range being the scanned surface are) of the respective surface area (calculated in Siri) and depth of the structural deformations (volume is calculated in Siri).
Applicant argues that the severity degree is not based on a numerical value, but as shown above the numerical values are incorporated into the instances of geometry like surface area and volume. These main above arguments are unpersuasive for the reasons above. 
Applicant applies the above arguments to the remaining dependent claims in 102 rejection form and 103 rejection formats. For the same reasons listed above, the arguments are unpersuasive. 
Drawings
The drawings were received on 8/9/2022.  These drawings are accepted.
Claim Rejections - 35 USC § 101
Withdrawn in light of arguments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Siri WO 2017/195228 A1.
As to claim 1 and included method claim 8, Siri discloses a system of mapping structural points of a motor vehicle, comprising: 
one or more structured light scanners configured to scan at least one area of a motor vehicle to determine a plurality of structural location points relative to structural deformations caused by hail damage in three-dimensional space representing the at least one area [Siri: p6 lin 2-8 “A scanning unit 9 is further provided. The operation of the scanning unit 9 provides for a scanning of a vehicle, preferably with a laser, giving as result an array of image data or a three-dimensional image of the vehicle, which identifies the points composing the contour of the vehicle.”]; and 
a processor configured for assembling the plurality of structural location points to measure a surface area of each of the structural deformations [Siri: p6-p7 “The results of said comparison between images of damaged vehicle and images of sample vehicle are then inserted in the memory unit of the working program, which, through the CPU for every point and/or small area, identifies the occurred deformation, and computes the perimeter, area of damaged region and/or deformation volume and/or deformation depth through known algorithms.”], the processor being configured to assign a first numerical value to each structural deformation representing an amount of the surface area of each of the structural deformations [Siri: p6 lin25 - p7 lin22 “Therefore, the CPU through the working program produces and combines on every vehicle part affected by the deformation or damage a severity degree of the deformation proportional to the deformation itself, namely the dimension and/or the area and/or the volume of the damaged part.” ], and to estimate total damage to the at least one area based on a summation of the first numerical values [Siri: p7 lin22 – p8 lin13 “Thereby, the system combines on every damaged part an evaluation of time and/or cost preferably divided into said three steps (repairing the metallic sheet, or working the metallic sheet, painting and assembling/disassembling of parts), said evaluation being chosen automatically, through dedicated working algorithms, from the CPU in the range which goes from said minimum evaluation to said maximum evaluation of the necessary time and/or cost proportionally to the severity degree of the deformation or damage assigned to every part.”].
As to claim 2 and claim 9, Siri discloses wherein the processor is configured to measure a depth of each of the structural deformations, to assign a second numerical value to each structural deformation representing a depth of the respective structural deformations, and to estimate the total damage to the at least one area based on the summation of the first and second numerical values [Siri: volume has a depth component and is used in the estimated cost. p6-p7 “Therefore, the CPU through the working program produces and combines on every vehicle part affected by the deformation or damage a severity degree of the deformation proportional to the deformation itself, namely the dimension and/or the area and/or the volume of the damaged part.”].
As to claim 3 and claim 10, Siri discloses wherein the first and second numerical values are each based on a predetermined range of measurements of the respective surface area and depth of the structural deformations [Siri: p7-p8“The database of times and costs of the motor vehicle parts for every motor vehicle part has preferably a minimum evaluation and a maximum evaluation of the necessary time and/or cost for repairing the metallic sheet, or working the metallic sheet and/or painting and/or assembling/disassembling parts and for every motor vehicle part further has a list of parts to be disassembled/reassembled for disassembling/reassembling every single part. Thereby, the system combines on every damaged part an evaluation of time and/or cost preferably divided into said three steps (repairing the metallic sheet, or working the metallic sheet, painting and assembling/disassembling of parts), said evaluation being chosen automatically, through dedicated working algorithms, from the CPU in the range which goes from said minimum evaluation to said maximum evaluation of the necessary time and/or cost proportionally to the severity degree of the deformation or damage assigned to every part.”].
As to claim 4 and claim 11, Siri discloses wherein the processor is configured to estimate a cost of repair of the at least one area due to the estimated total damage [Siri: p7 lin22 – p8 lin13 “Thereby, the system combines on every damaged part an evaluation of time and/or cost preferably divided into said three steps (repairing the metallic sheet, or working the metallic sheet, painting and assembling/disassembling of parts), said evaluation being chosen automatically, through dedicated working algorithms, from the CPU in the range which goes from said minimum evaluation to said maximum evaluation of the necessary time and/or cost proportionally to the severity degree of the deformation or damage assigned to every part.”].
As to claim 5 and claim 12, Siri discloses wherein the processor is configured to recommend replacement of the at least one area if the estimated total damage is higher than a predetermined maximum total damage [Siri: p8 “For every damaged part, the system compares said sum of costs/times necessary for repairing with the necessary cost/time to completely replace said damaged part with a new part, and preferably automatically chooses to replace said damaged or distorted part or whether repairing the same part by choosing the minimum cost/time.”].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siri.
As to claim 7 and claim 14, Siri suggests wherein the one or more structured light scanners are configured to capture visual images of paint damage associated with the structural deformities [Siri: “In particular, the evaluation of times and costs is preferably divided into three steps: repairing the metallic sheet, or working the metallic sheet, painting and assembling/disassembling the parts. The database of times and costs of the motor vehicle parts for every motor vehicle part has preferably a minimum evaluation and a maximum evaluation of the necessary time and/or cost for repairing the metallic sheet, or working the metallic sheet and/or painting and/or assembling/disassembling parts and for every motor vehicle part further has a list of parts to be disassembled/reassembled for disassembling/reassembling every single part. Thereby, the system combines on every damaged part an evaluation of time and/or cost preferably divided into said three steps (repairing the metallic sheet, or working the metallic sheet, painting and assembling/disassembling of parts), said evaluation being chosen automatically, through dedicated working algorithms, from the CPU in the range which goes from said minimum evaluation to said maximum evaluation of the necessary time and/or cost proportionally to the severity degree of the deformation or damage assigned to every part.” It would have been obvious to one of ordinary skill in the art at the time of filing that the scanners of Siri detect paint damage because while it is not directly taught that the scanners detect the paint damage, it is inferred because the repairs could consist of just paint repairs due to the “and/or” wording where metal work is not required so it might only be paint repair.].
Claim 6 and claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siri in view of Li US 2018/0260793 A1.
As to claim 6 and claim 13, Siri discloses determining if a part should be replaced based on damage, but does not disclose the damage per area. Li discloses wherein the processor is configured to determine a percent of the total area that is affected by the measured surface area of all of the structural deformations [Li: 0271 “At step 2706, the server performs damage localization to determine where the damage is localized on the 2D image of the vehicle. The goal of this step is to determine which portions of a damaged part are damaged (e.g., a percentage of the part, in terms of area).”]. It would have been obvious to one of ordinary skill in the art at the time of filling to modify the repair/replace determination of Siri with an area calculation of Li as it merely uses a known device in a known way with predictable results for the benefit of less processing (simple percent of area damaged vs. the costing of Siri) being used to determine the repair replace decision. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siri in view of Franke US 2017/0148102.
As to claim 15, Siri discloses the estimate being done without interacting with outer remote services. Franke discloses further comprising automatically transmitting a report of the estimated total damage to a remote location [Franke: 0008-0011]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Siri to send reports to insurance and the customer as disclosed in Franke so that further action may be taken with regard to the estimation as it is the next step in a repair. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20150269792 A1 system and method for using automated 3D scans to diagnose the mechanical status of substantially intact vehicles. One or more processor controlled 3D scanners utilize optical and other methods to assess the exposed surfaces of various vehicle components. Computer vision and other computerized pattern recognition techniques then compare the 3D scanner output versus a reference computer database of these various vehicle components in various normal and malfunctioning states. Those components judged to be aberrant are flagged. These flagged components can be reported to the vehicle users, as well as various insurance or repair entities. In some embodiments, the 3D scans can be performed using time-of-flight cameras, and optionally infrared, stereoscopic, and even audio sensors attached to the processor controlled arm of a mobile robot. Much of the subsequent data analysis and management can be done using remote Internet servers.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665